
	
		I
		111th CONGRESS
		2d Session
		H. R. 6431
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 11 of the United States Code to modify the
		  application of chapter 13 with respect to principal residences that are the
		  subject of foreclosure.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Homeowners and Foreclosure
			 Stabilization Act of 2010.
		2.Preservation of
			 stay of foreclosure of principal residenceSection 362(d) of title 11, the United
			 States Code, is amended in paragraph (1) by inserting (excluding a stay
			 of the foreclosure of the principal residence of the debtor) after
			 stay the first place it appears.
		3.Authority to modify
			 certain mortgagesSection 1322
			 of title 11, United States Code, is amended—
			(1)in subsection
			 (b)—
				(A)by redesignating
			 paragraph (11) as paragraph (12),
				(B)in paragraph (10)
			 by striking and at the end, and
				(C)by inserting after
			 paragraph (10) the following:
					
						(11)notwithstanding paragraph (2) and otherwise
				applicable nonbankruptcy law, with respect to a claim for a loan originated
				before the effective date of this paragraph and secured by a security interest
				in the debtor’s principal residence that is the subject of a notice that a
				foreclosure may be commenced with respect to such loan, modify the rights of
				the holder of such claim (and the rights of the holder of any claim secured by
				a subordinate security interest in such residence)—
							(A)if any applicable rate of interest is
				adjustable under the terms of such security interest by prohibiting, reducing,
				or delaying adjustments to such rate of interest applicable on and after the
				date of filing of the plan;
							(B)by modifying the terms and conditions of
				such loan to provide for the payment of interest accruing after the date of the
				order for relief under this chapter at a fixed annual rate equal to the
				currently applicable average prime offer rate as of the date of the order for
				relief under this chapter, corresponding to the repayment term determined under
				the preceding paragraph, as published by the Federal Financial Institutions
				Examination Council in its table entitled Average Prime Offer
				Rates—Fixed, plus a reasonable premium for risk; and
							(C)by providing for
				payments of such modified loan directly to the holder of such claim;
				and
							,
				and
				(2)by adding at the
			 end the following:
				
					(g)A claim may be reduced under subsection
				(b)(11)(A) only on the condition that if the debtor sells the principal
				residence securing such claim, before receiving a discharge under this chapter
				and receives net proceeds from the sale of such residence, then the debtor
				agrees to pay to such holder if such residence is sold in the 10-year period
				beginning on the effective date of the plan, 30 percent of the capital gains,
				if any, as defined in section 1001 of the Internal Revenue Code of
				1986.
					.
			4.Extended period
			 for filing certain chapter 13 plansIf the debtor’s plan modifies the rights of
			 a holder of a claim under section 1322(b)(11), then for purposes of rule
			 3015(b) of the Federal Rules of Bankruptcy Procedure a reference to 14
			 days shall be deemed to be a reference to 30
			 days.
		5.Exemption from
			 counseling requirementSection
			 109(h) of title 11, the United States Code, is amended—
			(1)in paragraph (1)
			 by striking (2) and (3) and inserting (2), (3), (4), and
			 (5); and
			(2)by adding at the
			 end the following:
				
					(5)The requirements of paragraph (1) shall not
				apply with respect to a debtor whose principal residence is the subject of a
				notice of foreclosure (or similar notice under State
				law).
					.
			6.Requirement to
			 request modificationSection
			 521(a) of title 11, the United States Code, is amended—
			(1)in paragraph (6)
			 by striking and at the end,
			(2)in paragraph (7)
			 by striking the period at the end, and
			(3)and inserting
			 after paragraph (7) the following:
				
					(8)in a voluntary
				case under chapter 13 in which there is a debt secured by a lien on the
				principal residence of the debtor, certify under penalty of perjury that before
				the filing of the petition debtor requested that the holder of the claim for
				such debt modify such
				debt.
					.
			7.Rule of
			 constructionNothing in this
			 Act or the amendments made by this Act shall be construed to modify any
			 obligation of the Federal Housing Administration, the Veterans Administration,
			 or the Department of Agriculture under a contract that guarantees or insures
			 the payment of any part of a loan secured by a security interest in a principal
			 residence.
		8.Effective date;
			 application of amendments
			(a)Effective
			 dateExcept as provided in subsection (b), this and the
			 amendments made by this shall take effect on the date of the enactment of this
			 Act.
			(b)Application of
			 amendments
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this Act shall apply with respect to cases commenced under title 11 of the
			 United States Code before, on, or after the date of the enactment of this
			 Act.
				(2)LimitationParagraph
			 (1) shall not apply with respect to cases closed under title 11 of the United
			 States Code as of the date of the enactment of this Act that are neither
			 pending on appeal in, nor appealable to, any court of the United States.
				
